Exhibit 99.1 News Release Contact: Bruce Russell (310) 346-6131 brussell@cyanotech.com Cyanotech Reports Financial Results for Fourth Quarter and Fiscal Year 2017 KAILUA KONA, Hawaii (June 22, 2017) — Cyanotech Corporation (Nasdaq Capital Market: CYAN), a world leader in microalgae-based, high-value nutrition and health products, announced financial results for the fourth quarter and fiscal year 2017, ended March 31, 2017. Fiscal Year 2017 For fiscal 2017 compared to fiscal 2016, net sales were $32,042,000 compared to $31,840,000, an increase of 0.6%. Gross profit was $12,224,000, with gross profit margin of 38.1%, compared to gross profit of $11,866,000 and gross profit margin of 37.3%. Operating loss was ($682,000) compared to operating loss of ($785,000). Net loss was ($1,215,000) or ($0.21) per diluted share, compared to net loss of ($4,395,000) or ($0.79) per diluted share. The net loss for the year includes a non-cash provision for income taxes of $5,000 compared to a non-cash income tax provision of $3,328,000 in fiscal 2016 resulting from the recognition of a valuation allowance on deferred tax assets. Commenting on the fiscal 2017 results (changes shown vs. fiscal 2016), Gerry Cysewski, Ph.D., Cyanotech’s President and CEO, noted: “While we suffered from high legal costs this year, our results reflect positive momentum in the areas where we are focused strategically. Additionally, we instituted production efficiencies and a restructuring that should generate cost savings in the next fiscal year. “Net sales showed an increase in spirulina sales, offset by a modest decrease in astaxanthin sales. The increase in spirulina sales was driven by an increase in bulk sales (+9.9%) due to higher production in the last quarter of fiscal 2016 through the third quarter of fiscal 2017. Sales of packaged Spirulina Pacifica and BioAstin showed modest growth (+2.8% and 0.1%, respectively), with sales to Costco increasing 25%. Additionally, during the 4th quarter of fiscal 2017, we increased our focus on Amazon and immediately saw a 4-fold increase in sales compared to the prior quarter. While this growth was offset by reductions in our lowest value channel, the shift to these two channels presents us with more opportunity for growth. The decrease in astaxanthin sales is due primarily to the discontinuation of a product by one of our European bulk customers. “Our gross profit increased by 0.8 percentage points compared to fiscal 2016. This improvement was the result of savings from a full year’s utilization of our new extraction facility, coupled with an 8% increase in astaxanthin production with lower production costs. We incurred $0.25 million of non-inventoriable costs during fiscal 2017 related to lower spirulina production in the 4th quarter of fiscal 2017, compared to $0.5 million in fiscal 2016, which included $0.4 million related to start-up costs of our new extraction facility. “Operating expenses increased moderately, largely for General and Administrative expenses due to an increase in legal fees of $1.2 million related to a shareholder lawsuit. The Company is no longer a party to the shareholder lawsuit.” Please review the Company’s Form 10-K for the year ended March 31, 2017 for more detailed information. 73-4460 Queen Kaahumanu Highway, #102~ Kailua-Kona, Hawaii 96740 (808) 326-1353 fax (808) 329-3597~ www.cyanotech.com Fourth Quarter ended March 31, 2017 For the fourth quarter ended March 31, 2017 compared to the fourth quarter ended March 31, 2016, net sales were $7,253,000 compared to $8,196,000, a decrease of 11.5%. Gross profit was $2,661,000, with gross profit margin of 36.7%, compared to gross profit of $2,758,000 and gross profit margin of 33.7%. Net loss was ($274,000) or ($0.05) per diluted share, compared to net loss of ($4,054,000) or ($0.73) per diluted share. About Cyanotech — Cyanotech Corporation, a world leader in microalgae technology, produces BioAstin® Natural Astaxanthin and Hawaiian Spirulina Pacifica®—all natural, functional nutrients that leverage our experience and reputation for quality, building nutritional brands which promote health and well-being. Cyanotech's Spirulina products offer complete nutrition, and augment energy and immune response. They are FDA-reviewed and accepted as Generally Recognized as Safe (GRAS) for use in food products. BioAstin's superior antioxidant activity and ability to support and maintain a natural anti-inflammatory response enhance skin, muscle and joint health. All Cyanotech products are produced from microalgae grown at our 90-acre facility in Kona, Hawaii using patented and proprietary technology. Cyanotech sells its products direct to consumers at retail locations in the United States and online at www.nutrex-hawaii.com and also distributes to nutritional supplement, nutraceutical and cosmeceutical manufacturers and marketers. Visit www.cyanotech.com for more information. “Safe Harbor” Statement under the U.S. Private Securities Litigation Reform Act of 1995 Besides statements of present fact and historical fact, this press release may contain forward-looking statements. Forward-looking statements relate to the future and are subject to inherent uncertainties, risks and changes in circumstances that are difficult to predict. Our actual results may differ materially from those contemplated by forward-looking statements. We caution against relying on forward-looking statements. Important factors that could change actual, future results include: changes in sales levels to our largest customers, weather patterns in Hawaii, production problems, risks associated with new products, foreign exchange fluctuations, and availability of financing, as well as national and global political, economic, business, competitive, market and regulatory conditions. Other factors are more fully detailed in the Company’s annual Form 10-K filings with the Securities and Exchange Commission. (Financial Tables Follow: The following tables do not contain footnotes or other information contained in the Company’s Form 10-K for the period ended March 31, 2017, which can be found on the Cyanotech website (www.cyanotech.com) under Investors>Investor Filings upon filing. As such the following Financial Tables are provided only as a guide and other factors are more fully detailed in the Company’s annual Form 10-K filings with the Securities and Exchange Commission.) 73-4460 Queen Kaahumanu Highway, #102~ Kailua-Kona, Hawaii 96740 (808) 326-1353 fax (808) 329-3597~ www.cyanotech.com CYANOTECH CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS March 31, 2017 2016 (in thousands, except share data) ASSETS Current assets: Cash $ 1,407 $ 1,240 Accounts receivable, net of allowance for doubtful accounts of $49 in 2017 and $136 in 2016 2,135 2,983 Inventories, net 7,972 7,856 Deferred tax assets 157 74 Prepaid expenses and other current assets 565 502 Total current assets 12,236 12,655 Equipment and leasehold improvements, net 16,712 17,796 Other assets 213 696 Total assets $ 29,161 $ 31,147 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Line of credit $ 611 $ — Current maturities of long-term debt 623 574 Customer deposits 119 117 Accounts payable 3,666 4,000 Accrued expenses 1,013 1,430 Total current liabilities 6,032 6,121 Long-term debt, less current maturities 6,249 7,094 Deferred tax liabilities 157 74 Other long term liabilities 116 30 Total liabilities 12,554 13,319 Commitments and contingencies Stockholders’ equity: Preferred stock of $0.01 par value, authorized 10,000,000 shares; no shares issued and outstanding — — Common stock of $0.02 par value, authorized 50,000,000 shares; issued and outstanding 5,685,381 shares at March 31, 2017 and 5,599,797 shares at March 31, 2016 114 112 Additional paid-in capital 31,577 31,585 Accumulated deficit (15,084 ) (13,869 ) Total stockholders’ equity 16,607 17,828 Total liabilities and stockholders’ equity $ 29,161 $ 31,147 73-4460 Queen Kaahumanu Highway, #102~ Kailua-Kona, Hawaii 96740 (808) 326-1353 fax (808) 329-3597~ www.cyanotech.com CYANOTECH CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Years ended March 31, 2017 2016 2015 (in thousands, except per share data) Net sales $ 32,042 $ 31,840 $ 33,809 Cost of sales 19,818 19,974 19,343 Gross profit 12,224 11,866 14,466 Operating expenses: General and administrative 6,054 5,796 7,960 Sales and marketing 6,259 6,222 5,667 Research and development 593 633 517 Total operating expense 12,906 12,651 14,144 (Loss) income from operations (682 ) (785 ) 322 Other expense: Interest expense, net (528 ) (282 ) (93 ) Total other expense, net (528 ) (282 ) (93 ) (Loss) income before income tax expense (1,210 ) (1,067 ) 229 Income tax expense (5 ) (3,328 ) (253 ) Net loss $ (1,215 ) $ (4,395 ) $ (24 ) Net loss per share: Basic and diluted $ (0.21 ) $ (0.79 ) $ (0.00 ) Shares used in calculation of net loss per share: Basic and diluted 5,658 5,581 5,517 73-4460 Queen Kaahumanu Highway, #102~ Kailua-Kona, Hawaii 96740 (808) 326-1353 fax (808) 329-3597~ www.cyanotech.com
